15‐1469 
     Maldonado v. Evans 
                                                                                                  
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                    
                                SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.  
      
                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley  Square,  in  the  City  of  New  York,  on  the  1st    day  of  July,  two  thousand 
     sixteen. 
      
     PRESENT:  CHESTER J. STRAUB, 
                 RICHARD C. WESLEY, 
                 DEBRA ANN LIVINGSTON, 
                          Circuit Judges.  
     _____________________________________ 
                                                              
     ANGEL MALDONADO, 
      
                                 Plaintiff‐Appellant, 
      
                 v.                                                           15‐1469 
                                                                       
     ANDREA W. EVANS, Chairwoman, New 
     York State Division of Parole, BRIAN 
     FISCHER, Commissioner, New York State 
     Department of Correctional Services, 
     DIANA SHERRY, Facility Parole Officer, 
SUSANNA MATTINGLY, Parole Officer, 
 
                       Defendants‐Appellees. 1 
_____________________________________ 
 
FOR APPELLANT:         ANGEL MALDONADO, pro se, Malone, NY. 
 
FOR APPELLEES:         KATE H. NEPVEU, Assistant Solicitor General 
                       (Andrew Ayers, Senior Assistant Solicitor General, 
                       Barbara D. Underwood, Solicitor General, on the brief) 
                       for Eric T. Schneiderman, Attorney General of the State 
                       of New York, Albany, NY. 
 
      Appeal from a judgment of the United States District Court for the 

Western District of New York (Arcara, J.; Schroeder, M.J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED. 

      Plaintiff‐Appellant Angel Maldonado, proceeding pro se, appeals from a 

judgment in favor of Defendants‐Appellees2 in his suit under 42 U.S.C. § 1983, 

asserting that Defendants‐Appellees Diana Sherry and Susanna Mattingly 


1 The Clerk of the Court is directed to amend the official caption to conform with the 
caption above. 
2 Although Maldonado also named as defendants Commissioner Brian Fischer and 

Division of Parole Chairwoman Andrea Evans in the District Court, he has not 
challenged the district court’s grant of summary judgment in their favor on appeal.  We 
therefore deem his argument against them abandoned.  See LoSacco v. City of 
Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995) (holding, in civil appeal filed by pro 
se appellant, that issue not raised in an appellate brief are abandoned). 
delayed his re‐release to parole without affording him due process.  We assume 

the parties’ familiarity with the underlying facts, the procedural history of the 

case, and the issues on appeal. 

      We review de novo a district court’s grant of summary judgment.  Garcia v. 

Hartford Police Dep’t, 706 F.3d 120, 126–27 (2d Cir. 2013) (per curiam).  Summary 

judgment must be granted if “there is no genuine dispute as to any material fact 

and the movant is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(a).  

“Where cross‐motions for summary judgment are filed, a court must evaluate 

each party’s motion on its own merits, taking care in each instance to draw all 

reasonable inferences against the party whose motion is under consideration.”  

Hotel Emps. & Rest. Emps. Union, Local 100 v. City of N.Y. Dep’t of Parks & 

Recreation, 311 F.3d 534, 543 (2d Cir. 2002) (internal quotation marks omitted). 

      Here, the District Court properly adopted the Magistrate Judge’s 

recommendation to grant summary judgment in favor of Appellees.  We affirm 

for substantially the reasons stated by the Magistrate Judge in his thorough 

September 26, 2014 report and recommendation. 

       

       
      We have considered Maldonado’s remaining arguments and find them to 

be without merit.  Accordingly, we AFFIRM the judgment of the District Court. 

                                    FOR THE COURT:  
                                    Catherine O’Hagan Wolfe, Clerk